By the Court.
These exceptions relate to the trial in the Superior Court of the issue among others whether the will of James Ford was procured to be made through the undue influence of one Harwood.
There was no error in excluding the offers in various forms to show that Harwood at the time of the making of the inventory for special administrators attempted to have the estate of the deceased appraised at a great deal lower figure than there was *58evidence tending to warrant. Occurrences of this nature after the death of the testator had no bearing upon the question whether undue influence had been exercised several years earlier, at the time when the will was executed. So far as such conduct may have affected the credibility of the witness, if at all, its admission was within the discretion of the trial court.
The refusal to instruct the jury as to the length of time within which a will should be presented for probate by the person having its custody was not erroneous in law. That also, had no pertinency to the issues on trial and the evidence disclosed on the record.

Exceptions overruled.